Exhibit 10.1

2008 Compensation Arrangements for Named Executive Officers

On March 5, 2008, the Compensation Committee of the Board of Directors of
General Dynamics Corporation (the company) approved the 2008 base salaries and
2007 bonus payments for the company’s named executive officers. The named
executive officers listed in the table below reflect those individuals
identified in the company’s 2008 Annual Proxy Statement.

The table below lists the 2008 annual base salary levels effective March 24,
2008.

 

Name and Principal Position

   2008 Base Salary

Nicholas D. Chabraja

Chairman of the Board and Chief Executive Officer

   $ 1,400,000

L. Hugh Redd

Senior Vice President and Chief Financial Officer

   $ 650,000

Gerard J. DeMuro

Executive Vice President, Information Systems and Technology

   $ 610,000

Charles M. Hall

Executive Vice President, Combat Systems

   $ 595,000

David A. Savner

Senior Vice President, General Counsel and Secretary

   $ 535,000

Effective March 5, 2008, the Compensation Committee also approved the 2007 bonus
payments which were previously disclosed in the company’s current report on Form
8-K, filed with the Commission March 7, 2008.